Action to recover damages for personal injuries sustained when plaintiff, while visiting a tenant in appellant’s apartment house, tripped and fell in an alleyway leading from the public sidewalk to a side entrance of the house. Judgment of the City Court of Mount Vernon, entered on the verdict of a jury, affirmed, with costs. No opinion. Close, P. J., Johnston, Adel and Aldrich, JJ., concur; Hagarty, J., dissents, votes to reverse the judgment on the law, and to dismiss the complaint, with the following memorandum: The alleyway involved was not within the province of the Multiple Dwelling Law, as the1 court charged, and, therefore, there was no statutory duty to illuminate it. In my opinion, the step of three inches from the floor of the alleyway to the public sidewalk did not constitute a dangerous or defective condition requiring the appellant to place a-light there in discharge of its common-law duty. [See post, p. 901.]